
	
		I
		112th CONGRESS
		2d Session
		H. R. 5284
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Reichert (for
			 himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 1862 of the Social Security Act with
		  respect to the application of Medicare secondary payer rules to workers’
		  compensation settlement agreements and Medicare set-asides under such
		  agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Secondary Payer and Workers’
			 Compensation Settlement Agreements Act of 2012.
		2.Application of
			 Medicare secondary payer rules to certain workers’ compensation settlement
			 agreements and qualified Medicare set-aside provisions
			(a)Threshold for
			 secondary payer provisions for certain workers' compensation settlement
			 agreementsSection 1862 of
			 the Social Security Act (42 U.S.C. 1395y) is amended—
				(1)in subsection (b)(2)(A)(ii), by inserting
			 subject to subsection (p), after (ii);
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(p)Threshold for
				secondary payer provisions for certain workers' compensation settlement
				agreements
							(1)In
				generalA workers’
				compensation law or plan shall not be treated as a primary plan for purposes of
				subsection (b) with respect to a workers’ compensation settlement agreement if
				the agreement (or claimant under the agreement) is described in any of the
				following subparagraphs:
								(A)Total settlement
				amount not exceeding $25,000The agreement has a total settlement amount
				(as determined under paragraph (2)) that does not exceed $25,000 or such
				greater amount as the Secretary may specify in regulations.
								(B)Likely
				ineligibility of workers' compensation claimant for medicare
				benefitsThe claimant under the agreement—
									(i)is
				not eligible for benefits under this title as of the effective date of the
				agreement; and
									(ii)is unlikely to become so eligible, as
				determined under paragraph (3), within 30 months after such effective
				date.
									(C)No future
				medical expensesThe claimant under the agreement is not eligible
				for payment of medical expenses, incurred after the effective date of the
				agreement, that are available under the workers’ compensation law or plan of
				the jurisdiction in which such agreement will be effective.
								(D)No limitation on
				future medical expensesThe agreement does not limit or
				extinguish the right of the claimant involved to payment of medical expenses,
				incurred after the effective date of such agreement, that are available under
				the workers’ compensation law or plan of the jurisdiction in which the
				agreement will be effective.
								(2)Determination of
				total settlement amount of workers’ compensation settlement
				agreementFor purposes of
				paragraph (1)(A) and subsection (q) and with respect to a work-related injury
				or illness that is the subject of a workers’ compensation settlement agreement,
				the total settlement amount of the agreement is the sum of monetary wage
				replacement benefits, attorney fees, all future medical expenses, repayment of
				Medicare conditional payments, payout totals for annuities to fund the expenses
				listed above, and any previously settled portion of the workers’ compensation
				claim.
							(3)Determination of
				likely ineligibility of claimant for medicare benefitsFor purposes of paragraph (1)(B)(ii), a
				workers’ compensation claimant shall be deemed unlikely to become eligible for
				benefits under this title within 30 months after the effective date of the
				agreement unless, as of the effective date of the agreement, such claimant is
				insured, as determined under subsection (c)(1) of section 223, for disability
				insurance benefits under such section and is described in any of the following
				subparagraphs:
								(A)Awarded
				disability benefitsThe
				individual has been awarded such disability insurance benefits.
								(B)Applied for
				disabilityThe individual has
				applied for such disability insurance benefits.
								(C)Anticipates
				appealThe individual has
				been denied such disability insurance benefits but anticipates appealing that
				decision.
								(D)Appealing or
				refilingThe individual is in
				the process of appealing or refiling for such disability insurance
				benefits.
								(E)Minimum
				ageThe individual is at
				least 62 years and 6 months of age.
								(F)End-stage renal
				diseaseThe individual has an
				end-stage renal disease condition but does not yet qualify for health benefits
				under section 226A based on such disease.
								(4)DefinitionsFor purposes of this subsection and
				subsection (q):
								(A)Compromise
				agreementThe term
				compromise agreement means a workers’ compensation settlement
				agreement that—
									(i)applies to a workers’ compensation claim
				that is denied or contested, in whole or in part, by a workers’ compensation
				payer involved under the workers’ compensation law or plan applicable to the
				jurisdiction in which the agreement has been settled; and
									(ii)does not provide
				for a payment of the full amount of benefits sought or that may be payable
				under the workers’ compensation claim.
									(B)Commutation
				agreementThe term
				commutation agreement means a workers’ compensation settlement
				agreement to settle all or a portion of a workers’ compensation claim, in
				which—
									(i)liability for past
				and future benefits is not disputed; and
									(ii)the parties to
				the agreement agree to include payment for future workers’ compensation
				benefits payable after the date on which the agreement becomes
				effective.
									(C)Workers’
				compensation claimantThe
				term workers’ compensation claimant means a worker who—
									(i)is or may be covered under a workers’
				compensation law or plan; and
									(ii)submits a claim
				or accepts benefits under such law or plan for a work-related injury or
				illness.
									(D)Workers'
				compensation law or plan
									(i)In
				generalThe term
				workers’ compensation law or plan means a law or program
				administered by a State or the United States to provide compensation to workers
				for a work-related injury or illness (or for disability or death caused by such
				an injury or illness), including the Longshore and Harbor Workers’ Compensation
				Act (33 U.S.C. 901–944, 948–950), chapter 81 of title 5, United States Code
				(known as the Federal Employees Compensation Act), the Black Lung Benefits Act
				(30 U.S.C. 931 et seq.), and part C of title 4 of the Federal Coal Mine and
				Safety Act (30 U.S.C. 901 et seq.), but not including the Act of April 22, 1908
				(45 U.S.C. 51 et seq.) (popularly referred to as the Federal Employer’s
				Liability Act).
									(ii)Inclusion of
				similar compensation planSuch term includes a similar compensation
				plan established by an employer that is funded by such employer or the
				insurance carrier of such employer to provide compensation to a worker of such
				employer for a work-related injury or illness.
									(E)Workers’
				compensation payerThe term
				workers’ compensation payer means, with respect to a workers’
				compensation law or plan, a workers’ compensation insurer, self-insurer,
				employer, individual, or any other entity that is or may be liable for the
				payment of benefits to a workers' compensation claimant pursuant to the
				workers' compensation law or plan.
								(F)Workers’
				compensation settlement agreementThe term workers’ compensation
				settlement agreement means an agreement, including a commutation
				agreement or compromise agreement, or any combination of both, between a
				workers’ compensation claimant and one or more workers’ compensation payers
				which is intended—
									(i)to foreclose the possibility of future
				payment of some or all workers’ compensation benefits involved; and
									(ii)(I)to compensate the claimant for a
				work-related injury or illness as provided for by a workers’ compensation law
				or plan; or
										(II)to
				eliminate cause for litigation involving issues in dispute between the claimant
				and
				payer.
										.
				(b)Satisfaction of
			 secondary payer requirements through use of qualified medicare set-asides under
			 workers’ compensation settlement agreementsSuch section is further amended by adding
			 at the end the following new subsection:
				
					(q)Treatment of
				qualified Medicare set-asides under workers' compensation settlement
				agreements
						(1)Satisfaction of
				secondary payer requirements through use of qualified Medicare
				set-asides
							(A)Full
				satisfaction of claim obligations
								(i)In
				generalIf a workers’
				compensation settlement agreement, related to a claim of a workers’
				compensation claimant, includes a qualified Medicare set-aside (as defined in
				paragraph (2)), such set-aside shall satisfy any obligation with respect to the
				present or future payment reimbursement under subsection (b)(2) with respect to
				such claim. The Secretary shall have no further recourse, directly or
				indirectly, under this title with respect to such agreement.
								(ii)Rule of
				constructionNothing in this
				section shall be construed as requiring the submission of a Medicare set-aside
				to the Secretary.
								(B)Medicare
				set-aside and Medicare set-aside amount definedFor purposes of this subsection:
								(i)Medicare
				set-asideThe term
				Medicare set-aside means, with respect to a workers’ compensation
				settlement agreement, a provision in the agreement that provides for a payment
				of a lump sum, annuity, a combination of a lump sum and an annuity, or other
				amount that is in full satisfaction of the obligation described in subparagraph
				(A) for items and services that the workers’ compensation claimant under the
				agreement received or is likely to receive under the applicable workers’
				compensation law and for which payment would be made under this title, but for
				subsection (b)(2)(A).
								(ii)Medicare
				set-aside amountThe term
				Medicare set-aside amount means, with respect to a Medicare
				set-aside, the amount described in clause (i).
								(2)Qualified
				Medicare set-aside
							(A)Requirements of
				qualified Medicare set-asideFor purposes of this subsection, the term
				qualified Medicare set-aside is a Medicare set-aside in which the
				Medicare set-aside amount reasonably takes into account the full payment
				obligation described in paragraph (1)(A), while meeting the requirements of
				subparagraphs (B) and (C) and giving due consideration to the following:
								(i)The illness or injury giving rise to the
				workers’ compensation claim involved.
								(ii)The age and life
				expectancy of the claimant involved.
								(iii)The
				reasonableness of and necessity for future medical expenses for treatment of
				the illness or injury involved.
								(iv)The duration of
				and limitation on benefits payable under the workers’ compensation law or plan
				involved.
								(v)The regulations
				and case law relevant to the State workers’ compensation law or plan
				involved.
								(B)Items and
				services includedA qualified
				Medicare set-aside—
								(i)shall include payment for items and
				services that are authorized for payment under this title as of the effective
				date of the workers’ compensation settlement agreement involved and that are
				covered by the workers’ compensation law or plan involved; and
								(ii)is not required
				to provide for payment for items and services that are not described in clause
				(i).
								(C)Payment
				requirements
								(i)Required use of
				workers’ compensation fee schedule
									(I)In
				generalExcept in the case of
				an optional direct payment of a Medicare set-aside made under paragraph (5)(A),
				the set-aside amount shall be based upon the payment amount for items and
				services under the workers’ compensation fee schedule (effective as of the date
				of the agreement) applicable to the workers’ compensation law or plan
				involved.
									(II)Workers’
				compensation fee schedule definedFor purposes of this subsection, the term
				workers’ compensation fee schedule means, with respect to a
				workers’ compensation law or plan of a State or a similar plan applicable in a
				State, the schedule of payment amounts the State has established to pay
				providers for items and services furnished to workers who incur a work-related
				injury or illness as defined under such law or plan (or in the absence of such
				a schedule, the applicable medical reimbursement rate under such law or
				plan).
									(ii)Optional
				proportional adjustment for compromise settlement agreements
									(I)In
				generalIn the case of a
				compromise settlement agreement, a workers’ compensation claimant or workers’
				compensation payer who is party to the agreement may elect (but is not
				required) to calculate the Medicare set-aside amount of the agreement by
				applying a percentage reduction to the Medicare set-aside amount for the total
				settlement amount that could have been payable under the applicable workers’
				compensation law or similar plan involved had the denied or contested portion
				of the claim not been subject to a compromise agreement. The percentage
				reduction shall be equal to the denied or contested percentage of such total
				settlement. Such election may be made by a party to the agreement only with the
				written consent of the other party to the agreement.
									(II)ApplicationIf the workers’ compensation claimant or
				workers’ compensation payer elects to calculate the Medicare set-aside amount
				under this clause, the Medicare set-aside shall be deemed a qualified Medicare
				set-aside.
									(D)Certain Medicare
				set-asides with safe harbor amount deemed qualified Medicare
				set-asides
								(i)In
				generalFor purposes of this
				section and subject to clause (iv), a Medicare set-aside of a workers’
				compensation settlement agreement shall be deemed a qualified Medicare
				set-aside if the Medicare set-aside amount involved is the safe harbor amount
				for the agreement and the agreement does not exceed $250,000.
								(ii)Written
				consentA safe harbor amount,
				with respect to a workers’ compensation agreement, shall be treated as the
				Medicare set-aside amount for such agreement for purposes of clause (i) only
				upon written consent of all parties to the agreement.
								(iii)Safe harbor
				amount definedFor purposes
				of this subsection, the term safe harbor amount means, with
				respect to a workers’ compensation settlement agreement, 15 percent of the
				total settlement amount of the agreement (as determined under subsection
				(p)(2)), excluding repayment of conditional payments and previously settled
				portions of the claim involved. In applying the previous sentence for purposes
				of determining the safe harbor amount, with respect to a workers’ compensation
				agreement, if the agreement includes an annuity, the cost (but not the payout
				of the annuity) shall be included in determining the total settlement amount of
				the agreement.
								(iv)Mandatory
				direct payment of safe harbor amountA Medicare set-aside of a worker’s
				compensation settlement agreement may not be treated as a qualified set-aside
				under clause (i) unless an election is made under paragraph (5)(A) to transfer
				to the Secretary a direct payment of such set-aside.
								(E)Secretarial
				authority with respect to deemed qualified Medicare set-asides
								(i)DeterminationIf the Secretary determines, based on the
				data described in clause (ii), that the provisions of subparagraph (D) have
				caused a significant negative financial impact (as specified by the Chief
				Actuary of the Centers for Medicare & Medicaid Services) on the Federal
				Hospital Insurance Trust Fund under section 1817 or the Federal Supplementary
				Medical Insurance Trust Fund under section 1841, then the Secretary shall adopt
				rules to reduce such impact by modifying the amount of the percent described in
				subparagraph (D)(iii).
								(ii)Required
				dataThe determination under
				clause (i) shall be based on data on—
									(I)the projected effect of the provisions
				described in such paragraph on the Federal Hospital Insurance Trust Fund under
				section 1817 or the Federal Supplementary Medical Insurance Trust Fund under
				section 1841 during the three-year period beginning on the date of the
				enactment of this subsection; as compared to
									(II)data on the effect on such trust funds of
				the provisions of subsection (b), as in effect during the three-year period
				prior to such date of enactment.
									(3)Process for
				approval of qualified medicare set-asides
							(A)Optional prior
				approval by SecretaryA party
				to a workers’ compensation settlement agreement that includes a Medicare
				set-aside may submit to the Secretary the set-aside for approval of the
				set-aside as a qualified Medicare set-aside. The set-aside shall be submitted
				in accordance with a procedure specified by the Secretary.
							(B)Notice of
				determination of approval or disapprovalNot later than 60 days after the date on
				which the Secretary receives a submission under subparagraph (A), the Secretary
				shall notify in writing the parties to the workers’ compensation settlement
				agreement of the determination of approval or disapproval. If the determination
				disapproves such submission the Secretary shall include with such notification
				the specific reasons for the disapproval. A determination that disapproves a
				submission is not valid if the determination does not include a specific
				explanation of each deficiency of the submission.
							(4)Appeals
							(A)In
				generalA party to a workers’
				compensation settlement agreement that is dissatisfied with a determination
				under paragraph (3)(B), upon filing a request for reconsideration with the
				Secretary not later than 60 days after the date of notice of such
				determination, shall be entitled to—
								(i)reconsideration of the determination by the
				Secretary (with respect to such determination);
								(ii)a
				hearing before an administrative judge thereon; and
								(iii)judicial review
				of the Secretary’s final determination after such hearing.
								(B)Deadlines for
				decisions
								(i)Reconsiderations
									(I)In
				generalThe Secretary shall
				conduct and conclude a reconsideration of a determination under subparagraph
				(A)(i) and mail the notice of the decision of such reconsideration to the party
				involved by not later than the last day of the 30-day period beginning on the
				date that a request for such reconsideration has been timely filed.
									(II)Appeals of
				reconsiderationsIf a party
				to the workers’ compensation settlement involved is dissatisfied with the
				Secretary’s decision under subclause (I) that party may file an appeal within
				the 30-day period after the date of receipt of the notice of the decision under
				such subclause and request a hearing before an administrative law judge.
									(III)Failure by
				secretary to provide noticeIn the case of a failure by the Secretary
				to mail the notice of the decision under subclause (I) by the last day of the
				period described in such subclause, the Secretary shall be deemed to have
				approved the submission as submitted under paragraph (3)(A).
									(ii)Hearings
									(I)In
				generalAn administrative law
				judge shall conduct and conclude a hearing on a decision of the Secretary under
				clause (i) and render a decision on such hearing by not later than the last day
				of the 90-day period beginning on the date that a request for such hearing has
				been timely filed.
									(II)Judicial
				reviewA decision under
				subclause (I) by an administrative law judge constitutes a final agency action
				and is subject to judicial review.
									(III)Failure by
				administrative law judge to render timely decisionIn
				the case of a failure by an administrative law judge to render a decision under
				subclause (I) by the last day of the period described in such subclause, the
				party requesting the hearing may seek judicial review of the decision under
				clause (i), notwithstanding any requirements for a hearing for purposes of the
				party’s right to such judicial review.
									(5)Administration
				of medicare set-aside provisions; protection from certain liability
							(A)Optional direct
				payment of medicare set-aside amount
								(i)Election for
				direct payment of medicare set-asideWith respect to a claim for which a
				workers’ compensation settlement agreement is established, a workers’
				compensation claimant or workers’ compensation payer who is party to the
				agreement may elect, but is not required, to transfer to the Secretary a direct
				payment of the qualified Medicare set-aside. With respect to a qualified
				Medicare set-aside paid directly to the Secretary, the parties involved may
				calculate the Medicare set-aside amount of such set-aside using any of the
				following methods:
									(I)In the case of any Medicare set-aside of a
				compromise settlement agreement under paragraph (2)(C)(ii), the amount
				calculated in accordance with such paragraph.
									(II)In the case of
				any Medicare set-aside, the amount based upon the payment amount for items and
				services under the workers’ compensation fee schedule (effective as of the date
				of the agreement) applicable to the workers’ compensation law or plan involved,
				in accordance with paragraph (2)(C)(i)(I).
									(III)In the case of
				any Medicare set-aside, the payment amount applicable to the items and services
				under this title as in effect on the effective date of the agreement.
									Such transfer
				shall be in accordance with a procedure established by the Secretary and shall
				be made only upon written consent of the other party to the agreement.(ii)Election
				satisfying liabilityAn
				election made under clause (i), with respect to a qualified Medicare set-aside
				shall satisfy any payment, in relation to the underlying claim of the related
				workers’ compensation settlement agreement, required under subsection (b)(2) to
				be made by the claimant or payer to the Secretary. The Secretary shall have no
				further recourse, directly or indirectly, under this title with respect to such
				agreement.
								(B)Requirement for
				timely notice of medicare repayments owed by workers’ compensation claimant or
				payer to Secretary
								(i)In
				generalNot later than 90
				days after the date on which the Secretary receives a request from a workers’
				compensation claimant or workers’ compensation payer for documentation of any
				conditional payment made under subsection (b)(2)(B)(i) on behalf of the
				claimant, the Secretary shall provide to the claimant or payer such
				documentation. Such documentation shall be sufficient for the claimant or payer
				to make a reasonable determination whether such a payment was for an item or
				service furnished in connection with the claimant’s work related injury or
				illness involved. The claimant or payer may rely on the documentation provided
				under this clause in making such determination. Payment of the amount of the
				conditional payment, after deducting from such amount any procurement costs
				involved and any costs for unrelated and inappropriate items or services, shall
				discharge further liability with respect to the conditional payment.
								(ii)Liability for
				reimbursements related to requested informationIf the Secretary fails to provide
				information in accordance with clause (i), then neither the claimant nor the
				payer described in such clause shall be liable for any reimbursement under
				subsection (b)(2)(B) with respect to the conditional payment for which
				information was requested under such clause.
								(C)Protection from
				certain liability
								(i)Liability for
				medicare set-aside payment greater than payment under workers’ compensation
				lawNo workers’ compensation
				claimant, workers’ compensation payer, employer, administrator of the Medicare
				set-aside, legal representative of the claimant, payer, employer, or
				administrator, or any other party related to the claimant, payer, employer, or
				administrator shall be liable for any payment amount established under a
				Medicare set-aside for an item or service provided to the claimant that is
				greater than the payment amount for the item or service established under the
				workers’ compensation fee schedule (or in the absence of such schedule, the
				medical reimbursement rate) under the compensation law or plan of the
				jurisdiction where the agreement will be effective.
								(ii)Liability for
				provider charges greater than payment under workers’ compensation
				agreementWith respect to a
				workers’ compensation settlement agreement, a provider may not bill (or collect
				any amount from) the workers’ compensation claimant, workers’ compensation
				payer, employer, administrator of the Medicare set-aside, legal representative
				of the claimant, payer, employer, or administrator, or any other party related
				to the claimant, payer, employer, or administrator an amount for items and
				services provided to the claimant that is greater than the payment rate for
				such items and services established under the Medicare set-aside of the
				agreement. No person is liable for payment of any amounts billed for an item or
				service in violation of the previous sentence. If a provider willfully bills
				(or collects an amount) for such an item or service in violation of such
				sentence, the Secretary may apply sanctions against the provider in accordance
				with section 1842(j)(2) in the same manner as such section applies with respect
				to a physician. Paragraph (4) of section 1842(j) shall apply under this clause
				in the same manner as such paragraph applies under such section.
								(6)Treatment of
				State workers’ compensation lawFor purposes of this subsection and
				subsection (p), if a workers’ compensation settlement agreement is accepted,
				reviewed, approved, or otherwise finalized in accordance with the workers’
				compensation law of the jurisdiction in which such agreement will be effective,
				such acceptance, review, approval, or other finalization shall be deemed
				conclusive as to any and all matters within the jurisdiction of the workers’
				compensation law, including the determination of reasonableness of the
				settlement value; any allocations of settlement funds; the projection of future
				indemnity or medical benefits that may be payable under the State workers’
				compensation law; and, in the case of a compromise agreement, the total amount
				that could have been payable for a claim which is the subject of such agreement
				in accordance with paragraph (2)(C)(ii). A determination made by applicable
				authority for a jurisdiction that a workers’ compensation settlement agreement
				is in accordance with the workers’ compensation law of the jurisdiction shall
				not be subject to review by the
				Secretary.
						.
			(c)Conforming
			 amendmentsSubsection (b) of
			 such section is further amended—
				(1)in paragraph (2)(B)(ii), by striking
			 A primary plan and inserting Subject to subsections (p)
			 and (q), a primary plan;
				(2)in paragraph (2)(B)(iii)—
					(A)in the first sentence, by striking
			 In order to recover payment and inserting Subject to
			 subsection (q), in order to recover payment; and
					(B)in the third sentence, by striking
			 In addition and inserting Subject to subsection (q), in
			 addition; and
					(3)in paragraph (3)(A), by striking
			 There is established a private cause of action and inserting
			 Subject to subsection (q), there is established a private cause of
			 action.
				(d)Modernizing
			 terminology for purposes of medicare secondary payer provisionsSubsection (b)(2)(A) of such section is
			 amended by striking workmen’s compensation law or plan and
			 inserting workers’ compensation law or plan each place it
			 appears.
			3.Limitation on
			 liabilityThe parties to a
			 workers’ compensation settlement agreement which met the provisions of section
			 1862(b) of the Social Security Act (42 U.S.C. 1395y (b)) on the effective date
			 of settlement shall be accepted as meeting the requirements of such section
			 notwithstanding changes in law, regulations, or administrative interpretation
			 of such provisions after the effective date of such settlement. Nothing in
			 section 1862(b) of the Social Security Act (42 U.S.C. 1395y (b)) shall
			 authorize the Secretary of Health and Human Services to impose liability that
			 is additional to the liability in effect on the date of the enactment of this
			 Act with respect to a workers’ compensation settlement agreement the effective
			 date of which is before such date of enactment, except in the case of
			 fraud.
		4.Effective
			 dateThe amendments made by
			 this Act shall apply to a workers’ compensation settlement agreement with an
			 effective date on or after the date of the enactment of this Act.
		
